DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/21, 3/31/21, and 2/11/21 are being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 8/13/20.  Claims 1-8, 10-18, 29, and 32-33 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4-5, 8, 15-18, and 32-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al. (US 2020/0022055).
Regarding claim 1, Yan teaches a Condition Handover (CHO) cancellation method, applied to a source network side device (first network device) [paragraph 106], comprising:
sending a CHO request (second message) to at least one target network side device (second network device) (first network device may send second message which may be a conditional handover request message to a second network device) [paragraphs 111-117]; and
sending a CHO cancellation message to the target network side device (first network device may send second indication information to the second network device to release a resource allocated by the second network device to the terminal and/or release context of the terminal which cancels conditional handover to the second network device) [paragraphs 188-191] and/or a terminal side device (first network device may send third indication information to the terminal to cancel the operation of determining, conditional handover to cell in the candidate target cell based on the first message, which cancels conditional handover to the second network device) [paragraphs 182-185].
Regarding claim 3, Yan teaches the CHO cancellation method according to claim 1, wherein the sending the CHO cancellation message to the target network side device and/or the terminal side device comprises:
receiving a CHO response (response message) returned by the target network side device [paragraph 127];
sending the CHO cancellation message to the target network side device, before a CHO command is not sent to the terminal side device (first network device may send second indication before a CHO command is not sent” [paragraph 192];
sending the CHO cancellation message to the target network side device and the terminal side device, in the case that the CHO command is sent to the terminal side device (first network device may send the second indication information to the second network device when sending the handover message to the terminal) [paragraph 192].
Regarding claim 4, Yan teaches the CHO cancellation method according to claim 3, wherein prior to the sending the CHO cancellation message, the method further comprises:
determining that the target network side device does not satisfy a CHO condition, according to a measurement report reported by the terminal side device (first network device may determine a new candidate target cell before sending third and second indication information to cancel conditional handover to previous candidate target cell) [paragraph 202].
Regarding claim 5, Yan teaches the CHO cancellation method according to claim 3, wherein the CHO cancellation message sent to the target network side device comprises at least one of:
a CHO cancellation reason;
information (second indication information) of a network side device that needs to cancel a CHO (second indication information is sent to the second network device to release a resource allocated by the second network device to the terminal and/or release context of the terminal which cancels conditional handover to the second network device) [paragraphs 188-191];
the CHO cancellation message sent to the terminal side device comprises the information of the network side device that needs to cancel the CHO.
Regarding claim 8, Yan teaches the CHO cancellation method according to claim 1, wherein prior to the sending the CHO cancellation message to the target network side device and/or the terminal side device, the method further comprises:

wherein the sending the CHO cancellation message to the target network side device and/or the terminal side device comprises:
sending the CHO cancellation message to the terminal side device.
Regarding claim 15, Yan teaches a Condition Handover (CHO) cancellation method, applied to a terminal side device (terminal) [paragraph 103], comprising:
receiving a CHO cancellation message (third indication information) sent by a source network side device (first network device), prior to performing a CHO to a target network side device (second network device) (terminal receives third indication information sent by first network device before performing conditional handover to second network device) [paragraphs 183-184].
Regarding claim 16, Yan teaches the CHO cancellation method according to claim 15, wherein subsequent to the receiving the CHO cancellation message sent by the source network side device, the method further comprises:
stopping a CHO condition evaluation (cancel the operation of determining the to-be-handed-over-to cell) of the target network side device (third indication information is used to indicate the terminal to cancel, based on the first message, the operation of cancel the operation of determining the to-be-handed-over-to cell or second network device) [paragraphs 183-186].
Regarding claim 17, Yan teaches the CHO cancellation method according to claim 15, wherein the CHO cancellation message comprises at least one of:
information of a network side device that needs to cancel a CHO (third indication information indicates cancellation of the candidate target cell based on the first message) [paragraphs 183-186];
information for identifying a CHO command.
Claim 18 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 32 recites similar subject matter as claim 15 and is therefore rejected on the same basis.
.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin (US 2020/0022042 which claims benefit to provisional application No. 62/476,026 which discloses all relied upon citations).
Regarding claim 12, Yin teaches a Condition Handover (CHO) cancellation method, applied to a target network side device (target gNB), comprising:
receiving a CHO request (handover resources request) sent by a source network side device (source gNB) (target gNB receives handover resources request sent by source gNB) [paragraph 29]; and
sending a CHO cancellation message (handover resources release ACK/request or handover resources request rejection) to the source network side device before a CHO occurs (target gNB may send handover resources release ACK/request or handover resources request rejection to source gNB to cancel conditional handover) [paragraphs 30-32].
Regarding claim 13, Yin teaches the CHO cancellation method according to claim 12, wherein the sending the CHO cancellation message to the source network side device comprises:
sending the CHO cancellation message to the resource network side device in the case that a terminal side device does not perform a CHO to the target network side device within a preset time (target gNB may send handover resources release ACK/request or handover resources request rejection if terminal does not perform handover) [paragraphs 30-32].
Regarding claim 14, Yin teaches the CHO cancellation method according to claim 13, wherein the CHO cancellation message comprises at least one of:
information for identifying a CHO command (handover resources in release ACK/request or request rejection identify handover resources in handover resources request or “CHO command”) [paragraphs 29-32]; 
a CHO cancellation reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2020/0022055) in view of Jing (CN10354697A).
Regarding claim 2, Yan does not explicitly teach wherein the sending the CHO cancellation message to the target network side device and/or the terminal side device comprises: sending the CHO cancellation message to the target network side device in the case that a CHO response returned by the target network side device is not received within a preset time.  In an analogous prior art reference, Jing teaches a source network side device (S-eNB) sends a CHO cancellation message (handover cancellation message) to the target network side device (T-eNB) in the case that a CHO response (handover request response message) returned by the target network side device is not received within a preset time (handover preparation protection timer) (S-eNB sends a handover cancellation message to the T-eNB to cancel a handover process when handover preparation protection timer expires) [paragraph 10].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yan to allow sending the CHO cancellation message to .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2020/0022055) in view of Susitaival (WO 2018/132051).
Regarding claim 6, Yan does not explicitly teach wherein the sending the CHO cancellation message to the target network side device and/or the terminal side device comprises: receiving a CHO response returned by a first target network side device; receiving a terminal side device CHO success message returned by a second target network side device, wherein the terminal side device CHO success message indicates that the terminal side device successfully performs a CHO to the second target network side device; and sending the CHO cancellation message to the first target network side device, wherein the first target network side device and the second target network side device are different target network side devices.  In an analogous prior art reference, Susitaival teaches a source side network device (serving gNB): receives a CHO response (handover acknowledgement) returned by a first target network side device (first target gNB) (serving gNB receives handover acknowledgement from first target gNB in response to handover request) [p. 17, lines 6-22]; receiving a terminal side device CHO success message (handover complete message) returned by a second target network side device (serving gNB may receive handover complete message from UE or signal completion of handover from target cell) [p. 18, lines 7-9; p. 13, lines 10-11], wherein the terminal side device CHO success message indicates that the terminal side device successfully performs a CHO to the second target network side device (handover complete message from UE or signal completion of handover from target cell indicates UE successfully performs handover); and sending the CHO cancellation message to the first target network side device (serving gNB may indicate to first target gNB that the handover request is 
Regarding claim 7, Susitaival teaches the CHO cancellation method according to claim 6, wherein the terminal side device CHO success message further comprises at least one of:
information of a cell accessed by the terminal side device (handover complete message includes information about second target gNB) [p. 18, lines 7-9];
information of a network side device accessed by the terminal side device (handover complete message includes information about second target gNB) [p. 18, lines 7-9];
the CHO cancellation message comprises a CHO cancellation reason.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2020/0022055) in view of Yin (US 2020/0022042).
Regarding claim 8, Yan teaches wherein the sending the CHO cancellation to the target network side device and/or the terminal side network device comprises:  sending the CHO cancellation message (third indication information) to the terminal side device (first network device may send third indication (source gNB) receives a CHO cancellation message (handover resources release ACK/request or handover resources request rejection) sent by the target network side device (target gNB) (target gNB may send handover resources release ACK/request or handover resources request rejection to source gNB to cancel conditional handover) [paragraphs 30-32].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang to allow prior to the sending the CHO cancellation message to the target network side device and/or the terminal side device, the method to further comprise: receiving the CHO cancellation message sent by the target network side device, as taught by Yin, in order to allow the target network side device to cancel the conditional handover when required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647